By the Court :
Sec. 1396 of the Code of Civil Procedure provides that when letters have been issued without bond, a bond may nevertheless be subsequently required, when it appears from any cause necessary or proper.
Sec. 1401 provides that a sworn petition may be presented setting forth waste by the executor, and praying that he • be required to give bond, and that, when such petition is filed, the powers of the executor may be suspended until the matter can be heard and determined. This’section in no way conflicts with sec. 1396, which gives the Probate Court the general power to require a bond in- proper cases.
Order affirmed.